DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/02/2022 and 6/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,303,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘943 Patent.
Referring to claims 1-7 of the instant application, see claims 1-7 of the ‘943 Patent.
Referring to claims 8-14 of the instant application, see claims 8-14 of the ‘943 Patent.
Referring to claims 15-20 of the instant application, see claims 1-6 of the ‘943 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder et al. (U.S. Patent No. 6,219,358) in view of Hendricks et al. (U.S. Patent No 5,559,549).
   	Referring to claim 1, Pinder discloses a system comprising one or more processing devices and memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations (see Figures 1 and 5).
	Pinder also discloses configuring a first content composite (see Column 2, Line 47 through Column 3, Line 13) so that, consequent to delivery, via one or more networks, to an endpoint media device and consequent to one or more media device operations corresponding to the first content composite, the endpoint media device is caused to communicate, via the one or more networks, data indicating the one or more media device operations corresponding to the first content composite (see Figure 2 and Column 6, Lines 15-42 for the MPEG container carrying multiple fields that instruct the endpoint media device to decode the transport stream in a particular manner).
	Pinder also discloses causing transmission of the first content composite, via the one or more networks, to the endpoint device (see Figure 8).	
	Pinder fails to teach the remaining claim limitations.
Hendricks discloses processing the data indicating the one or more media device operations corresponding to the first content composite consequent to the first content composite causing the endpoint media device to communicate the data via the one or more networks (see Column 23, Lines 4-7 and Column 16, Lines 41 through Column 17, Line 10 for receiving a content composite signal that triggers the endpoint media device when a read flag is received, wherein the endpoint media device then transmits the endpoint media device’s operation data back to the headend).
	Hendricks also discloses developing a first set of observation data corresponding to indications of detected media device operations associated with the endpoint media device based at least in part on the data indicating the one or more media device operations corresponding to the first content composite (see Column 23, Lines 4-18 for developing additional program access information for each set top terminal and storing this data until the network controller 214 uses the read flag (discussed above) to retrieve the program access information).
	Hendricks also discloses determining a second content composite for delivery, via the one or more networks, to the endpoint media device based at least in part on the first set of observation data (see the bottom of the Abstract and Column 3, Lines 51-64 for using the data gathering described above and additional analysis techniques to use the programs viewed by a user to customize menu selections, targeting advertisement and packaging programs).
	Hendricks also discloses causing transmission of the second content composite, via the one or more networks (see Column 3, Lines 65-67).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite signal creation and distribution system, as taught by Pinder, using the composite signal altering functionality, as taught by Hendricks, for the purpose of providing a system that analyzes data on programs watched by viewers (see Column 4, Lines 38-39 of Hendricks).

	Referring to claim 2, Hendricks also disclose that processing at least one communication received from the endpoint media device that is triggered by a flag included in the first content composite (see Column 23, Lines 4-18 for developing additional program access information for each set top terminal and storing this data until the network controller 214 uses the read flag (discussed above) to retrieve the program access information).

	Referring to claim 3, Hendricks also discloses that the data indicating the one or  more media device operations corresponding to the first content composite is indicative of a content item being received by the endpoint media device (see Column 3, Lines 51-55 for gathering programs watched data, which is equivalent to a content item being received).

	Referring to claim 4, Hendricks also discloses that the data indicating the one or  more media device operations corresponding to the first content composite is indicative an extent to which a content item was presented by the endpoint media device (see Column 3, Lines 51-55 for gathering programs watched data, which is equivalent to an extent to which a content item was presented by the endpoint media device).

	Referring to claim 5, Hendricks also discloses that the data indicating the one or  more media device operations corresponding to the first content composite is indicative of one or more consequent operations of the endpoint media device consent to presentation of a content item (see Column 3, Lines 51-55 for gathering programs watched data, which is equivalent to a user consenting to view a program).
	 
	Referring to claim 6, Hendricks also discloses configuring the second content composite so that, consequent to delivery via the one or more networks, to the endpoint media device and consequent to one or more media device operations corresponding to the second content composite, the endpoint media device is caused to communicate, via the one or more networks, data indicating the one more media device operations corresponding to the second content composite (see Column 3, Lines 51-67).
	The Examiner notes that Hendricks teaches in Column 23, Lines 4-7 that the processes of receiving the program access information is triggered each time the network controller requests the data using the flag, therefore, Hendricks teaches receiving second, third, and additional iterations of receiving the program access data and in turn adjusting the programs, menus and advertisements sent to the user’s endpoint media device.

	Referring to claim 7, Hendricks discloses processing the data indicating the one or more media device operations corresponding to the second content composite consequent to the second content composite causing the endpoint media device to communicate the data via the one or more networks (see Column 23, Lines 4-7 and Column 16, Lines 41 through Column 17, Line 10 for receiving a content composite signal that triggers the endpoint media device when a read flag is received, wherein the endpoint media device then transmits the endpoint media device’s operation data back to the headend).
	Hendricks also discloses developing a second set of observation data corresponding to indications of detected media device operations associated with the endpoint media device based at least in part on the data indicating the one or more media device operations corresponding to the second content composite (see Column 23, Lines 4-18 for developing additional program access information for each set top terminal and storing this data until the network controller 214 uses the read flag (discussed above) to retrieve the program access information).
	Hendricks also discloses determining a third content composite for delivery, via the one or more networks, to the endpoint media device based at least in part on the second set of observation data (see the bottom of the Abstract and Column 3, Lines 51-64 for using the data gathering described above and additional analysis techniques to use the programs viewed by a user to customize menu selections, targeting advertisement and packaging programs).
	Hendricks also discloses causing transmission of the third content composite, via the one or more networks (see Column 3, Lines 65-67).
	The Examiner notes that Hendricks teaches in Column 23, Lines 4-7 that the processes of receiving the program access information is triggered each time the network controller requests the data using the flag, therefore, Hendricks teaches receiving second, third, and additional iterations of receiving the program access data and in turn adjusting the programs, menus and advertisements sent to the user’s endpoint media device.

	Referring to claims 8-14, see the rejection of claims 1-7, respectively.
	Referring to claims 15-20, see the rejection of claims 1-6, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 30, 2022